PER CURIAM.
The defendant’s motion to set aside the verdict of the jury after its rendition was granted by the trial justice upon terms with which the defendant refused to comply upon the ground that the conditions imposed were too onerous in view of the small. *207amount involved. It is well settled that, where a verdict is set aside as against the weight of evidence, costs should be imposed as a condition of granting the new trial, even in a case of seeming hardship. O’Shea v. McLear, 15 Civ. Proc. R. 69, 1 N. Y. Supp. 407. The defendant does not appeal from the order entered upon the motion to set aside the verdict. We are not, therefore, in a position to review the question of the unreasonableness of the terms imposed. As the record now appears, the defendant’s motion to set aside the verdict prevailed, and yet it failed to avail itself of the benefits of the order made thereon. Under these circumstances the defendant has no ground for complaint, and the judgment must be affirmed, with costs.
Judgment affirmed; with costs.